Citation Nr: 0942140	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-04 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
knee injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for secondary service connection for chronic 
low back pain.  

3.  Entitlement to service connection for the left knee.

4.  Entitlement to service connection for chronic low back 
pain. 

5.  Entitlement to service connection for residuals of a left 
ankle injury.

6.  Entitlement to service connection for fibromyalgia of the 
lower extremities.

7.  Entitlement to a higher initial rating for right 
chondromalacia patella, currently rated 20 percent.

8.  Entitlement to a higher initial rating for right patella 
instability, currently rated 10 percent.

9.  Entitlement to a higher initial rating for right ankle 
instability, currently rated 10 percent.

10.  Entitlement to a compensable initial rating for the left 
index finger.

11.  Entitlement to an effective date earlier than January 
17, 2003, for a 20 percent rating for right chondromalacia 
patella.

12.  Entitlement to an effective date earlier than August 21, 
1987, for a 10 percent rating for right patella instability.

13.  Entitlement to an effective date earlier than January 
17, 2003, for a 10 percent rating for right ankle 
instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active duty for training with the 
Marine Corps Reserve from June 22 to September 13, 1982, and 
from July 11 to September 15, 1983.  She performed active 
duty for training and inactive duty training at various times 
since.  

The Department of Veterans Affairs (VA) established service 
connection for disability incurred during the training 
periods mentioned above.  These military training periods 
then became "active military service" by virtue of 
disability incurred therein (see 38 C.F.R. § 3.6(a) (2009)) 
and the reservist has achieved "Veteran" status for VA 
benefits purposes.  See 38 U.S.C.A. § 101(2) (West 2002); see 
also 38 C.F.R. § 3.1(d) (2009).  On May 11, 1987, the Veteran 
was discharged from the Marine Corps Reserve.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003-issued rating decision of the VA Regional 
Office (RO) in Chicago, Illinois, that granted service 
connection for right knee chondromalacia patella, rated 10 
percent, and for right knee instability, rated 10 percent, 
both effective from August 12, 1987.  The decision reopened 
claims for service connection for residuals of a left elbow 
injury, a left knee injury, and a left index finger injury, 
but denied service connection for each on the merits.  The 
decision also denied service connection for residuals of a 
left foot injury, residuals of a left ankle injury, and 
residuals of a right ankle injury.  The Veteran appealed for 
service connection for the left ankle and left knee.  Her 
letter of January 2005 was accepted in lieu of a substantive 
appeal, but did not mention the left foot or right ankle.

This appeal also arises from a January 2005 rating decision 
that in pertinent part granted service connection right ankle 
instability and assigned a 10 percent rating and granted 
service connection for the left index finger and assigned a 
noncompensable rating.  This appeal also arises from an 
October 2005-issued rating decision that granted a 20 percent 
rating for the right knee effective from January 17, 2003, 
and granted an earlier effective date for service connection 
for the left index finger and denied service connection for 
the right ankle.  Correspondence from the Veteran received in 
November 2005 and May 2006 was accepted as notices of 
disagreement (NOD).  

This appeal also arises from a July 2007 RO rating decision 
that in pertinent part denied service connection for 
fibromyalgia of the lower extremities and determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for chronic low back pain.

The most recent statement of the case (SOC) and supplemental 
statement of the case (SSOC) were issued in February 2008.  
Since then, the Veteran has submitted additional evidence; 
however, she has waived her right to initial RO review of 
that evidence.  Thus, a remand for this purpose is not 
necessary. 

In a July 2007 rating decision, the RO granted service 
connection for a stomach disability and assigned a 30 percent 
rating.  An October 2007 letter from the Veteran mentions an 
increased rating for the stomach and a February 2008 
substantive appeal mentions an earlier effective date for 
service connection for the stomach disability.  During a May 
2009 hearing before the undersigned, the Veteran testified 
that she desired to appeal the stomach issue.  This is 
referred for appropriate action as the Veteran's intention is 
unclear.  

Service connection for fibromyalgia is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By rating decision issued in March 1989, the RO denied 
service connection for the knees and properly notified the 
veteran of that decision.  

2.  The veteran did not appeal the March 1989 decision and it 
became final.

3.  Evidence received since the March 1989 rating decision 
raises a reasonable possibility of substantiating a claim for 
service connection for the left knee.  

4.  By rating decision issued in October 2004, the RO denied 
service connection for chronic low back pain and properly 
notified the veteran of that decision.  

5.  The veteran did not appeal the October 2004-issued rating 
decision and it became final.

6.  Evidence received since the October 2004-issued rating 
decision raises a reasonable possibility of substantiating a 
claim for secondary service connection for chronic low back 
pain.  

7.  The medical evidence reflects that the left knee is 
normal.

8.  Competent evidence tending to link lumbar spine 
osteoarthritis to active military service has not been 
submitted.

9.  Competent evidence tending to link lumbar spine 
osteoarthritis with service-connected disability of the right 
lower extremity has been submitted.

10.  Competent evidence tending to link left ankle 
degenerative joint disease to active military service has 
been submitted.

11.  Right chondromalacia patella has been manifested 
throughout the appeal period by joint crepitus on motion, 
tenderness to palpation, pain on use, and reported swelling 
on use.   

12.  Right patellar instability is manifested by tenderness 
of the patella on palpation.  

13.  Right ankle instability has been manifested throughout 
the appeal period by pain and pain on use. 

14.  Throughout the appeal period, the left index finger has 
been manifested by complaints of pain and cramping on use.   

15.  The Veteran completed active military service on 
September 15, 1983.   

16.  On August 21, 1987, the RO received a claim for service 
connection for the right knee, which resulted in a grant of 
service connection and an initial 20 percent rating for right 
chondromalacia patella and an initial 10 percent rating for 
right patellar instability. 

17.  The earliest date of claim for service connection for 
the right ankle was January 13, 2003, which resulted in 
service connection for the right ankle and a 10 percent 
rating.  


CONCLUSIONS OF LAW

1.  The March 1989 RO rating decision, which denied service 
connection for a bilateral knee condition, is final.  
38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1987). 

2.  The October 2004 RO rating decision, which denied service 
connection for chronic low back pain, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

3.  New and material evidence has been received to warrant 
reopening the previously and finally denied claims for 
service connection for the left knee and for chronic low back 
pain and those claims are reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

4. A left knee disability was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

5.  The requirements for secondary service connection for 
lumbar spine osteoarthritis are met.  38 U.S.C.A. §§ 1110, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2009).

6.  Left ankle degenerative joint disease was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

7. The criteria for an initial schedular rating greater than 
20 percent for right chondromalacia patella are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Codes 5260, 
5261 (2009).

8.  The criteria for an initial schedular rating greater than 
10 percent for right patellar instability are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2009).

9.  The criteria for an initial schedular rating greater than 
10 percent for right ankle instability are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2009).

10.  The criteria for an initial 10 percent schedular rating 
for the left index finger are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5229 (2009).

11.  The criteria for an earlier effective date of August 21, 
1987, for an initial 20 percent rating for right knee 
chondromalacia patella are met.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 
3.151, 3.155, 3.157, 3.400 (b) (2) (2009).

12.  The criteria for an earlier effective date earlier than 
August 21, 1987, for an initial 10 percent rating for right 
patellar instability are not met.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 
3.151, 3.155, 3.157, 3.400 (b) (2) (2009).

13.  The criteria for an effective date earlier than January 
13, 2003, for an initial 10 percent rating for right ankle 
instability are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.151, 
3.155, 3.157, 3.400 (b) (2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and her representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In March 2006 and again in 
July 2006, the RO sent this notice to the claimant. 

The claimant challenges the initial evaluation and effective 
date assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  In this case, the claims to reopen were 
granted.  Thus, the duty to notify is deemed satisfactory.  
To satisfy this requirement, VA must look at the bases for 
the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA and private clinical records.  Two hearings 
were provided.  The claimant was afforded VA medical 
examinations.  Significantly, neither the claimant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

New and Material Evidence for the Left Knee

In pertinent part of a March 1989 rating decision, the RO 
denied entitlement to service connection for residuals of a 
left knee injury.  The veteran (then unrepresented) was 
notified of that action in a letter from the RO, but did not 
appeal.  Thus, the rating decision became final absent an 
appeal.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1987).  Pursuant to current 38 U.S.C. §§ 5108 
and 7105(c), when a claim has been disallowed by the RO, 
"the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered" unless new and material evidence has been 
presented.  See also 38 C.F.R. §§ 3.156, 3.160 (2009).

38 C.F.R. § 3.156(a) (2009) states, "A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  This 
version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  In this case, the Veteran's application to reopen 
the claim was received at the RO in January 2003, subsequent 
to the effective date of the revision.  Therefore, this 
version of § 3.156(a) applies.   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the March 1989 
RO rating decision consists of service treatment records 
(STRs), a VA examination report, a service discharge 
document, and the veteran's claim and statements.  None of 
these contains left-knee-related medical information, 
although the Veteran provided lay evidence of bilateral knee 
injuries.  

The Board must review the evidence submitted since the final 
March 1989 decision to determine whether any of it is new and 
material evidence, that is, whether it is neither cumulative 
nor redundant, whether it is so significant it should be 
considered to fairly evaluate the claim, or whether it 
substantiates the claim.  The evidence submitted since the 
March 1989 RO decision includes additional STRs.  This 
evidence is new because it had not been considered in the 
prior rating decision.  It is material because it provides 
critical medical documentation.  Thus, the Board concludes 
that the newly submitted evidence is new and material.  The 
application to reopen the claim for service connection for 
residuals of a left knee injury must therefore be granted.  
38 U.S.C.A. § 5108; Manio, supra.

New and Material Evidence for Chronic Low Back Pain

In an October 2004-issued RO rating decision, the RO denied 
service connection for chronic low back pain.  The veteran 
and her representative were notified of that action in a 
letter from the RO, but did not appeal.  Thus, the rating 
decision became final absent an appeal.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.156, 3.160.  

The relevant evidence of record at the time of the October 
2004-issued RO rating decision consists of STRs, VA 
examination reports, private medical report, service-related 
documents, and the veteran's claim and statements.  A May 
2003 VA orthopedic compensation examination report notes that 
the Veteran complained of low back pain due to gait 
disturbance, but the examiner found no gait disturbance and 
no visible abnormality of the low back.  Other records 
considered in October 2004 do show a low-back-related 
diagnosis, however. 

A July 2004 VA physical therapy report notes degenerative 
joint disease with disc bulge at L4-5.  An August 2004 VA 
orthopedic compensation examination report notes that the 
Veteran reported that during service she carried a heavy 
radio pack on her back that caused pain.  X-rays showed mild 
facet arthritis.  The examiner dissociated low back pain from 
active military service, but did not address secondary 
service connection for the low back due to gait disturbance.  
Since the final Oct 2004-issued rating decision, however, new 
and material evidence has been submitted to reopen the claim.  
Not only has a more complete set of STRs been located, but 
other pertinent medical evidence and testimony has been 
received.  

The pertinent new evidence received since October 2004 
includes medical evidence.  In May 2005, a VA health 
professional linked chronic strain, sprain, and pain of the 
low back to favoring one leg or the other because of lower 
extremity pains.  Because service connection has been granted 
for lower extremity pains, this opinion substantiates a claim 
of service connection for low back pain on a secondary basis.  
The May 2005 medical nexus evidence is new because it had not 
been considered in the prior rating decision.  It is material 
because it provides critical missing medical documentation.  
Thus, the Board concludes that the newly submitted evidence 
is new and material.  The application to reopen the claim for 
service connection for chronic low back pain must therefore 
be granted.  38 U.S.C.A. § 5108; Manio, supra.

Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2009).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as arthritis, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

The Board assesses the credibility and weight to be given to 
the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
Veterans under 38 U.S.C.A. § 1154(b), but, because the 
Veteran was not in combat, he will not be afforded this 
consideration.  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  
The revised § 3.310(b) provides the following: 

  Any increase in severity of a nonservice-
connected disease or injury that is proximately due 
to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service 
connected.  However, VA will not concede that a 
nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury 
unless the baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created before the 
onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The amendment places a burden on the Veteran to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection may be made.  Because the claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, as 
that version favors the Veteran.

Service Connection for the Left Knee

The STRs reflect left knee pain in August 1983 and swelling 
after running in October 1983.  Left knee pain was also 
documented during Reserve duty in October 1984.  A December 
1987 VA orthopedic consultation report notes a non-specific 
left knee complaint.  The diagnosis was left knee condition.  
Since then, various left knee-related diagnoses have offered.  

An August 2004 VA compensation examination report notes X-ray 
evidence of bilateral knee joint degenerative changes.  In 
May 2005, a VA registered nurse-practitioner noted bilateral 
chondromalacia patella.  A June 2005 VA bone scan revealed 
osteoarthritis of both knees.  In July and November 2006 
letters, the same health professional mentioned degenerative 
arthritis of the knees.  A February 2007 VA outpatient 
treatment report notes bilateral knee crepitance.

In May 2007, the Veteran underwent a VA compensation 
examination of the left knee.  The examiner found the left 
knee to be normal.  Range of motion was from zero to 150 
degrees with full strength and no pain.  There was no 
swelling, crepitus or instability.  In short, the examiner 
found no evidence of impairment for which to determine the 
etiology.  No diagnosis was forthcoming.


In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge that she did not apply for service 
connection for the left knee immediately after her injury 
during active duty training because she was told that she 
could not apply until she received a discharge from the 
Marine Corps.  

In this case, the May 2007 VA compensation examination report 
is more persuasive because the examiner had reviewed the 
prior reports and had opportunity to examination the Veteran, 
but still found no evidence of a left knee disability.  The 
opinion is persuasive, as it is based on accurate facts and 
is supported by a rationale.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (a medical opinion that contains only 
data and conclusions is accorded no weight); also see 
Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion 
based upon an inaccurate factual premise has no probative 
value). 

Because no current left knee disability is shown, the claim 
must fail.  The Court has specifically disallowed service 
connection where there is no present disability:  
"[c]ongress specifically limits entitlement for service 
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of a present disability there can be no valid claim [for 
service connection]."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for 
residuals of a left knee injury must be denied.  

Service Connection for Chronic Low Back Pain

The STRs reflect no relevant back complaint or abnormality.  
During a VA examination in May 2003, the Veteran reported low 
back pain related to a gait disturbance.  The examiner found 
a normal gait and no back disorder.  The final diagnosis was 
complaint of low back pain with no disability. 

In June 2003, the RO granted service connection for right 
chondromalacia patella and for right patellar instability.  
This is relevant because later back pains are attributed to 
these service-connected disabilities.  

A May 2003 VA orthopedic compensation examination report 
notes that the Veteran complained of low back pain due to 
gait disturbance, but the examiner found no gait disturbance 
and no visible abnormality of the low back.  A November 2003 
VA consultation report, however, notes X-ray evidence of mild 
lumbar arthritis. 

A July 2004 VA physical therapy report notes degenerative 
joint disease with disc bulge at L4-5.  A September 2004 VA 
orthopedic compensation examination report notes that the 
Veteran reported that during service she carried a heavy 
radio pack on her back that caused pain.  X-rays showed mild 
facet arthritis.  The examiner dissociated low back pain from 
active military service.  

In November 2004, the Veteran testified before an RO hearing 
officer that her service-connected right knee disability had 
caused or aggravated her spine.  She offered similar 
testimony before the undersigned Veterans Law Judge in May 
2009. 

In January 2005, the RO granted service connection for right 
ankle instability and granted a higher rating for right knee 
pains.  

In May 2005, a VA health professional linked chronic strain, 
sprain, and pain of the low back to favoring one leg or the 
other because of lower extremity pains.  

A December 2005 private magnetic resonance imaging (MRI) 
report notes degenerative changes at L3-4 and L4-5 with no 
herniation or stenosis.  A May 2007 VA compensation 
examination report notes that no significant low back 
findings were detected on examination.  The examiner felt 
that the Veteran needed psychiatric care, rather than 
orthopedic care.  The examiner apparently missed previous X-
rays that showed lumbar arthritis in November 2003.  

In January 2009, a VA health professional again opined that 
the lower extremity conditions contribute to chronic low back 
pain.  

In April 2009, another VA physician wrote a "to whom it may 
concern" letter to the effect that the Veteran had bilateral 
tarsal tunnel syndrome and lumbar pain/radiculopathy.  The 
physician reportedly could not conclude whether the low back 
disorder was caused by a lower extremity disorder, or, vice-
versa.  

Two medical opinions tend to link osteoarthritis of the 
lumbar spine to service connected right ankle and right knee 
pains.  No medical evidence tends to link lumbar spine 
osteoarthritis directly to active military service.  A third 
medical opinion is essentially neutral, as it does not argue 
for or against service connection and one VA examiner found 
no low back disorder at all.  The two favorable above-
mentioned medical opinions are persuasive, as they are based 
on accurate facts and are supported by a rationale.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical 
opinion that contains only data and conclusions is accorded 
no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 
(1993) (medical opinion based upon an inaccurate factual 
premise has no probative value).  While the January 2004 VA 
examination report finds the lumbar spine normal, a 
subsequent MRI and a bone scan disproved that assessment.  

The Veteran has provided lay evidence of a link between 
service-connected disability and her low back disorder.  VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion in this matter is of 
little value because the determination involves a question 
that only medical experts may address.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Service connection for lumbar spine osteoarthritis 
must therefore be granted. 

Service Connection for Residuals of a Left Ankle Injury

The STRs reflect that left ankle pain for two days was 
reported in August 1982.  The assessment was a left ankle 
strain.  

Left foot pain was reported in July 1984.  The Veteran 
reportedly twisted the left foot while running.  The 
assessment was left ankle inversion sprain.  Left ankle pain 
was documented during Reserve duty in October 1984.  The 
report notes a left ankle sprain during active duty for 
training with a displaced bone on the left side of the left 
ankle.  

In January 2003, the Veteran requested service connection for 
bilateral ankle injuries and a left foot injury, among 
others.  

A May 2003 VA orthopedic compensation examination report 
notes that the ankles and left foot were normal-appearing.  A 
November 2003 VA podiatry report notes that the Veteran 
reported that both ankles hurt the same.  She reported that 
she twisted both ankles one year earlier and had continued 
pain to both ankles.   

In November 2004, the Veteran testified before an RO hearing 
officer that her left foot was treated during active service.  

A VA outpatient treatment report notes that foot orthotics 
were issued to the Veteran in June 2004.  The Veteran 
reported that her feet and ankles hurt all the time.  The 
assessment was bilateral plantar fasciitis and rule-out 
fibromyalgia.

In January 2005, VA granted service connection for right 
ankle instability.  

In November 2005, the Veteran reported that she had 
fibromyalgia in both legs and feet. 

A December 2005 VA rheumatology note reflects that a June 
2005 bone scan showed multiple osteoarthritic joints, 
including both ankles and the small joints of the hands.  An 
April 2006 VA report contains an assessment of fibromyalgia 
that affected multiple joints, including the feet and ankles.  

An August 2006 VA MRI showed that the left lateral anterior 
talofibular ligament was torn.  The Veteran reported that 
this ligament had torn during military training.  The Veteran 
underwent left ankle surgery in September 2006 to repair the 
ligament.  A diagnosis of bilateral ankle degenerative joint 
disease was also given in September 2006.

In a June 2007 addendum surgery report, a VA podiatrist wrote 
the following: 

   Pt has pain to left ankle secondary to injury during 
military service...pt told to wear supportive shoe gear 
and ankle brace   pt does show signs of degeneration 
of joint and the ATF [anterior talofibular ligament] 
ligament showed a partial tear during surgery. 
   
In a second June 2007 addendum report, the VA podiatrist 
added:

   pt had surgery on 9/16/06 which showed 
significant tearing of the ATF ligament.   pt also, 
exhibited significant arthritic changes to the 
joint.  pt developed this injury during military 
tour of duty.

Another VA podiatrist wrote a "to whom it may concern" 
letter, undated.  In the undated letter, the podiatrist 
stated the following:

   This letter is in reference to [the Veteran].  
Patient was seen 2/28/08 for continued treatment 
for bilateral ankle pain occurring more then [sic] 
likely from trauma taking place during patients 
active military service.  Patient relates spraining 
right ankle in 1982 and spraining left ankle in 
1982 and 1984.  Patient underwent surgery to the 
left ankle 9/16/06 which demonstrated significant 
injury to the anterior talofibular ligament, as 
well as degenerative changes to the left ankle.  
Patient with continued complaint of bilateral ankle 
pain which inhibits activity.

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge that she did not apply for service 
connection for the left ankle immediately because she was 
told that she could not apply until she received a discharge 
from the Marine Corps.  

VA health care professionals have linked left ankle 
degenerative joint disease to documented in-service ankle 
injuries.  The RO has already granted direct service 
connection for right ankle disability based on the in-service 
injuries.  No medical professional has controverted the 
favorable medical evidence.  The favorable medical evidence 
is persuasive as it is based on essentially correct facts and 
is supported by a rationale.  After considering all the 
evidence of record, including the testimony, the Board finds 
that the evidence favors the claim.  Service connection for 
degenerative joint disease of the left ankle must therefore 
be granted.   

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
distinguished a claim for an increased rating from that of a 
claim arising from disagreement with the initial rating 
assigned after service connection was established.

The United States Court of Appeals for Veterans Claims 
(Court) held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

Right Chondromalacia Patella 

An initial 20 percent rating has been assigned for right 
chondromalacia patella under Diagnostic Code 5261-5003.  A 
separate 10 percent rating has been assigned for right 
patellar instability under Diagnostic Code 5257.   

Under Diagnostic Code 5257, joint crepitus on motion, 
tenderness to palpation, pain on use, e knee instability 
warrants a 20 percent rating and severe instability warrants 
a 30 percent rating.  38 C.F.R. §§ 4.71, Plate II, § 4.71a, 
Diagnostic Code 5257 (2009).  

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2009).

Limitation of flexion of the leg at the knee (normal being to 
approximately 140 degrees) will be rated as follows: flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5260 (2009).   

Limitation of extension of the leg at the knee (normal 
extension being to approximately 0 degrees) will be rated as 
follows: Extension limited to 45 degrees is 50 percent.  
Extension limited to 30 degrees is 40 percent.  Extension 
limited to 20 degrees is 30 percent.  Extension limited to 
15 degrees is 20 percent.  Extension limited to 10 degrees is 
10 percent.  Extension limited to 5 degrees is 0 percent.  
38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 
(2009).    

Where a claimant has arthritis and instability of a knee, 
separate ratings are authorized under 38 C.F.R. § 4.71a.  
VAOPGCPREC 23-97.  

For a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
Diagnostic Code 5260 or 5261 need not be compensable but must 
at least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98.

Where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  GC held that these 
separate ratings should each take into consideration any 
additional functional loss due to pain under 38 C.F.R. § 4.40 
and DeLuca, and that these separate ratings do not amount to 
pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 9-2004.  

A December 2003 VA orthopedic examination report notes full 
but painful right knee range of motion.  Subluxation of the 
right patella was elicited.  Other reports note joint 
crepitus on motion, tenderness to palpation, and pain on use.  
A May 2007 VA compensation examination report notes painful 
motion from 20 degrees of flexion to 90 degrees of flexion 
but full extension on standing.  

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge that she experienced frequent right knee 
swelling.  She testified that she has fallen because of the 
right knee.  

Right chondromalacia patella has been manifested throughout 
the appeal period by joint crepitus on motion, tenderness to 
palpation, pain on use, and reported swelling on use.  
However, the criteria for a rating greater than 20 percent 
are not more nearly approximated because full, albeit 
painful, range of motion is shown.  

Right patellar instability is manifested by tenderness of the 
patella on palpation.  The criteria for a rating greater than 
10 percent are not more nearly approximated because 
instability that is more than slight is not shown. 

The above-discussed ratings include consideration of the 
factors of additional functional impairment set forth in 
DeLuca, supra.  

In this case, the evidence does not contain factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a schedular initial disability 
rating greater than 20 percent for right chondromalacia 
patella and greater than 10 percent for right patellar 
instability is therefore denied.  




Right Ankle Instability

An initial 10 percent rating has been assigned for right 
ankle instability under Diagnostic Code 5271.    

Under Diagnostic Code 5271, moderate limitation of motion of 
either ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  38 C.F.R. 
§ 4.71, Plate II, § 4.71a, Diagnostic Code 5271 (2008).  

A May 2003 VA compensation examination report as well as a 
May 2007 VA examination report notes mild to moderate right 
ankle laxity.  Other reports note pain on use.  In March 
2008, a VA podiatrist reported that ankle pains limited the 
Veteran's activities.  

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge that she experienced right ankle burning 
sensations and loss of function.  

Right ankle instability has been manifested throughout the 
appeal period by pain and pain on use.  However, the criteria 
for a rating greater than 10 percent are not more nearly 
approximated because marked limitation of motion is not 
shown.  This includes consideration of the factors of 
additional functional impairment set forth in DeLuca, supra.  

In this case, the evidence does not contain factual findings 
that demonstrate distinct time periods in which the service-
connected right ankle disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a schedular initial disability 
rating greater than 10 percent for right ankle instability is 
therefore denied.  

Left Index Finger

An initial noncompensable rating has been assigned for the 
left index finger under Diagnostic Code 5299-5229.    
Diagnostic Code 5229 provides for a 10 percent disability 
evaluation where there is limitation of motion of the index 
or long finger such that there is a gap of one inch (2.5cm) 
or more between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, or with extension limited by more than 30 degrees.  
A noncompensable rating is warranted where here is a gap of 
less than one inch (2.5) between the fingertip and the 
proximal transverse crease of the palm, with the fingers 
flexed to the extent possible, and; extension limited by no 
more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5229 (2009).

A May 2007 VA compensation examination report reflects that 
the left index finger can reach the palm.  The Veteran 
reported pain on use.  In May 2009, the Veteran testified 
before the undersigned Veterans Law Judge that she 
experienced left index finger pain and cramping when trying 
to write.  

Throughout the appeal period, the left index finger has been 
manifested by complaints of pain and cramping on use.  
Comparing these manifestations to the rating criteria, the 
criteria for a 10 percent rating are more nearly 
approximated.  This is because pain on use is shown.  
According to 38 C.F.R. § 4.40 and DeLuca, supra, a part that 
becomes painful on use is seriously disabled.  Thus, although 
the criteria for a compensable rating are not met, a 
compensable rating for this seriously disable index finger 
must be considered.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  An initial 10 percent rating for a painful left index 
finger must be granted. 


Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the disabilities rated above are not been 
shown, or alleged, to cause such difficulties as marked 
interference with employment or to warrant frequent periods 
of hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 

Earlier Effective Dates

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on [...] a claim for an 
increase, of compensation [...], shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110 (a) 
(West 2002).  

The effective date for direct service connection shall be the 
day following separation from active service or date 
entitlement arose if claim is received within 1 year from 
separation from active military service.  38 C.F.R. § 3.400 
(b) (2). 

Earlier Effective Date for a 20 percent rating for Right 
Chondromalacia Patella 

The veteran requested service connection for her right knee 
in August 1987; however, that claim was denied based on a 
lack of STRs.  The decision became final.  In January 2003, 
the Veteran requested that the claim be reopened.  She 
submitted missing STRs.  After the RO reviewed the missing 
STRs, service connection for the right knee was granted and 
an initial 10 percent disability evaluation was assigned 
effective from August 21, 1987, based on the original date of 
the claim.  Thus, the initial rating for the right knee is 
dependent upon the date of service connection for the right 
knee.  

The claims files reflect that the earliest date of claim for 
the right knee was received at the RO on August 21, 1987.  
This date is important because the claim of service 
connection or the rating following service connection cannot 
be earlier than the date of the claim.  

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  If based on receipt of new and material evidence, 
other than service department records, received after the 
final disallowance, the effective date will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r) (2009).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2009).

As noted in the introduction, an initial period of active 
duty training became active military service by virtue of 
disability incurred during that service.  This initial 
training period ended on September 15, 1983.  The Veteran did 
not submit a claim for service connection until August 21, 
1987.  Although she later testified that she was told that 
she could not apply prior to her final May 11, 1987, 
discharge from the Reserve component, this is not true.  He 
she earlier applied for service connection, an earlier 
effective date could have been assigned.  

The next question is whether at any time after September 15, 
1983, and August 21, 1987, the veteran submitted a claim for 
service connection for the right knee.  The claims files do 
not reflect that the veteran has submitted such a claim; 
however, under certain circumstances, a treatment report may 
suffice as a claim for service connection.  

Under 38 C.F.R. § 3.157, a treatment report dated prior to 
the actual claim may suffice as a claim in certain 
circumstances.  The provision applies only where a formal 
claim for compensation has been allowed, or disallowed for 
the reason that the disability is not compensable in degree.  
38 C.F.R. § 3.157 (b).  In this case, a formal claim for 
compensation had not been allowed or disallowed prior to 
August 21, 1987.  Thus, the provisions set forth at § 3.157 
are not available.  

While the evidence does not support an effective date earlier 
than August 21, 1987, for service connection, neither does 
the evidence tend to show that the disability increased in 
severity on January 17, 2003, such as to warrant the staged 
rating assigned.  Thus, the initial 20 percent rating must be 
assigned effective from August 21, 1987.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of the 
evidence is against an effective date earlier than August 21, 
1987, for service connection for the right knee, but the 
evidence favors an earlier effective date of August 21, 1987, 
for the initial 20 percent rating assigned for the right 
knee. 

Earlier Effective Date for a 10 percent rating for Right Knee 
Instability 

The veteran requested service connection for her right knee 
in August 1987; however, that claim was denied based on a 
lack of STRs.  The decision became final.  In January 2003, 
the Veteran requested that the claim be reopened.  She 
submitted missing STRs.  After the RO reviewed the missing 
STRs, service connection for the right knee instability was 
granted and an initial 10 percent disability evaluation was 
assigned effective from August 21, 1987, based on the 
original date of the claim.  Thus, the initial rating for 
right knee instability is dependent upon the date of service 
connection for the right knee.  

The claims files reflect that the earliest date of claim for 
the right knee was received at the RO on August 21, 1987.  
This date is important because the claim of service 
connection or the rating following service connection cannot 
be earlier than the date of the claim.  

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  If based on receipt of new and material evidence, 
other than service department records, received after the 
final disallowance, the effective date will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r) (2009).

As noted in the introduction, an initial period of active 
duty training has become active military service by virtue of 
disability incurred during that training, which ended on 
September 15, 1983.  The Veteran did not submit a claim for 
service connection until August 21, 1987.  Although she later 
testified that she was told that she could not apply prior to 
her final May 11, 1987, discharge from the Reserve component, 
this is not true.  Had she earlier applied for service 
connection, an earlier effective date could have been 
assigned.  

The next question is whether at any time after September 15, 
1983, and August 21, 1987, the veteran submitted a claim for 
service connection for the right knee.  The claims files do 
not reflect that the veteran has submitted such a claim; 
however, under certain circumstances, a treatment report may 
suffice as a claim for service connection.  

Under 38 C.F.R. § 3.157, a treatment report dated prior to 
the actual claim may suffice as a claim in certain 
circumstances.  The provision applies only where a formal 
claim for compensation has been allowed, or disallowed for 
the reason that the disability is not compensable in degree.  
38 C.F.R. § 3.157 (b).  In this case, a formal claim for 
compensation had not been allowed or disallowed.  Thus, the 
provisions set forth at § 3.157 are not available.  

While the evidence does not support an effective date earlier 
than August 21, 1987, for service connection for right knee 
instability.  Thus, the initial 10 percent rating must be 
assigned effective from August 21, 1987.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of the 
evidence is against an effective date earlier than August 21, 
1987, for service connection for right knee instability or 
for the initial 10 percent rating assigned for right knee 
instability.

Earlier Effective Date for a 10 percent rating for Right 
Ankle Instability 

The veteran requested service connection for her right ankle 
on January 13, 2003.  In January 2005, service connection and 
a 10 percent initial rating were granted from January 13, 
2003.  Thus, the initial rating for the right ankle is 
dependent upon the date of service connection for the right 
ankle.  

The claims files reflect that the earliest date of claim for 
the right ankle was received at the RO on January 13, 2003.  
This date is important because the claim of service 
connection or the rating following service connection cannot 
be earlier than the date of the claim.  

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  If based on receipt of new and material evidence, 
other than service department records, received after the 
final disallowance, the effective date will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r) (2009).

As noted in the introduction, an initial period of active 
duty training that ended on September 15, 1983, has become 
active military service by virtue of disability incurred 
during that training.  

The next question is whether at any time after September 15, 
1983, and before January 13, 2003, the veteran submitted a 
claim for service connection for the right ankle.  The claims 
files do not reflect that the veteran submitted such a claim; 
however, under certain circumstances, a treatment report may 
suffice as a claim for service connection.  In this case, a 
formal claim for compensation had been disallowed in March 
1989.  Thus, the provisions set forth at § 3.157 are 
available; however, no treatment report dated within a year 
prior to January 13, 2003, reflects treatment for the right 
ankle.  

The evidence therefore does not support an effective date 
earlier than January 13, 2003, for service connection for 
right ankle instability.  Thus, the January 13, 2003, initial 
effective date for the 10 percent rating for right ankle 
instability is the correct date.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of the 
evidence is against an effective date earlier than January 
13, 2003, for service connection for right ankle instability 
or for the initial 10 percent rating assigned for right ankle 
instability.


ORDER

New and material evidence having been submitted, the claims 
for service connection for the left knee and for chronic low 
back pain are reopened.

Secondary service connection for residuals of a left knee 
injury is denied. 

Secondary service connection for lumbar spine osteoarthritis 
is granted. 

Service connection for left ankle degenerative joint disease 
is granted.  

An initial schedular rating greater than 20 percent for right 
chondromalacia patella is denied. 

An initial schedular rating greater than 10 percent for right 
patellar instability is denied.

An initial schedular rating greater than 10 percent for right 
ankle instability is denied.

An initial 10 percent rating for the left index finger is 
granted, subject to the laws and regulations governing 
payment of monetary benefits. 

An effective date earlier than August 21, 1987, for service 
connection for right chondromalacia patella is denied.

An earlier effective date of August 21, 1987, for a 20 
percent initial rating for right chondromalacia patella is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.

An effective date earlier than August 21, 1987, for a 10 
percent rating for right patella instability is denied.

An effective date earlier than January 17, 2003, for a 10 
percent rating for right ankle instability is denied.








        REMAND

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).

The STRs do not reflect treatment for fibromyalgia.  In 
November 2005, the Veteran submitted a claim for service 
connection for fibromyalgia that reportedly affected her legs 
and feet.

A December 2005 VA rheumatology note reflects that a June 
2005 bone scan showed multiple osteoarthritic joints, 
including both ankles and the small joints of the hands.  The 
physician felt that the Veteran had seronegative 
polyarthritis, rather than fibromyalgia; however, in April 
2006 a VA physician reviewed the record and offered an 
assessment of fibromyalgia that affected multiple joints, 
including the feet and ankles.  

In July 2006 and in November 2006, a VA non-physician health 
care professional reported that the Veteran suffered from 
fibromyalgia that affected the muscles of the spine, wrists, 
knees, and ankles.   

In October 2006, a VA physician reported that the Veteran had 
soft tissue rheumatism, or fibromyalgia.  No physician has 
offered an opinion addressing the etiology of fibromyalgia.  
The duty to assist includes obtaining a medical opinion on 
the matter. 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for an 
examination by an appropriate specialist 
to determine the nature and etiology of 
the Veteran's fibromyalgia, which was 
confirmed by VA rheumatologist, Dr J. S., 
in April 2006.  The physician should 
review the pertinent evidence in the 
claims file, examine the Veteran, elicit 
a complete history of relevant symptoms, 
and address whether it is at least as 
likely as not (50 percent or greater 
probability) that fibromyalgia is related 
to active service or to service-connected 
disability.  The physician should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
service connection claim.  If the 
benefits sought remain denied, the 
Veteran and her representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
claim.  No action by the Veteran is required until she 
receives further notice; however, the Veteran is advised that 
failure to report for examination, without good cause, may 
have adverse consequences on her claims.  38 C.F.R. § 3.655 
(2009).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


